Citation Nr: 1817926	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  00-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder with arthritis.

2.  Entitlement to service connection for an enlarged gland disorder (claimed as a lump in the throat and neck), to include as due to herbicide agent exposure.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II prior to August 11, 2015, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	J. Bryan Jones III, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

The Board notes that the Veteran had a second period of active service from July 1975 to December 1986.  However, discharge from this period of service was found to be under dishonorable conditions following a general court martial and is a bar to payment of VA benefits with regard to any such benefits that would accrue for service during this period.  See 38 C.F.R. § 3.12(b).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2004 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case in November 2005, February 2007, December 2008 and September 2011 for further development.

Additionally, in February 2007, the Board denied a rating in excess of 20 percent for diabetes mellitus.  Subsequently, in the October 2013 rating decision, the RO continued a 20 percent disability rating for diabetes.  The appealed the decision.  Subsequently, in a February 2016 rating decision, the RO increased the 20 percent rating for diabetes to 40 percent effective August 11, 2015.  

In a February 2013 rating decision, the RO granted a TDIU effective February 1, 2013.  

The Veteran had a Board hearing in March 2011 before a Veterans Law Judge who is retired from the Board.  Although the Veteran thereafter requested another Board hearing, the Veteran's representative withdrew the request for such hearing in a written statement received in June 2017.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

In February 2018, prior to the issuance of a final decision, VA received information that the Veteran died earlier that month.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


